Citation Nr: 0127634	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  99-20 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who served on active duty from June 1959 to 
April 1963 and from October 1963 to May 1990, died in April 
1996.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen a claim for 
service connection for the cause of the veteran's death.  In 
July 2001, a hearing was held at the RO before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  See 38 
U.S.C.A. § 7102(b) (West 1991).


REMAND

During the course of his military career in the U.S. Marines, 
the veteran served as an aviation ordnance man, avionics 
ordnance chief and ground nuclear ordnance technician.  His 
death in April 1996 was due, in part, to complications 
pertaining to acute myeloid leukemia.  It has been alleged 
that he had occupational radiation exposure due to the 
handling of nuclear weapons as well as occupational exposure 
to benzene used as a solvent to degrease airplane parts.  
During the course of the hearing, it was testified that 
benzene was also used to wash aircraft and that washing 
aircraft was part of the veteran's duties.  There is 
competent medical evidence of record, in the form of a 
physician statement and medical treatise materials, which 
posits that both radiation and benzene are potentially 
etiologic agents in the development of acute myeloid 
leukemia.  See 66 Fed. Reg. 45620, 45631 (Aug. 21, 2001) (to 
be codified at 38 C.F.R. §3.159(a)(1)).

Regardless of the procedural status of a claim, VA is 
required to assist a claimant in obtaining evidence or 
information within the exclusive control of a federal agency.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. at 
45631 (to be codified at 38 C.F.R. § 3.159(c)(2)).  The 
record reflects that the veteran served as a ground nuclear 
ordnance technician for 5 years and 11 months.  In December 
1994, the RO received a letter from Naval Dosimetry Center 
which stated that there was no record that the veteran had 
ever received occupational exposure to ionizing radiation.  
The Board is of the opinion that further inquiry into this 
matter is required.  

On remand, the RO should first associate the veteran's 
service personnel records with the claims folder, and inquire 
with the appropriate agency as to whether a Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
was maintained on the veteran's behalf.  See 38 C.F.R. 
§ 3.311(a)(2)(iii) (2000).  Upon completion of the above, the 
RO should forward the veteran's service personnel records, 
his DD Form 1141 (if any), his DD Form 214, a copy of his VA 
Form 21-4138 filing received in May 1994, the June 1999 
statement from Mr. [redacted] and a copy of the appellant's VA 
Form 21-4138 filing received in November 1998 to the federal 
agency responsible for assessing the veteran's probable 
occupational radiation dose exposure.  The agency should be 
requested to specifically address the appellant's assertions 
that the veteran was fitted with a film badge, and provide an 
estimate as to the veteran's probable radiation dose while 
serving as a ground nuclear ordnance technician for 5 years 
and 11 months.

Based upon the particular facts of this claim, the Board is 
also of the opinion that the RO should forward the veteran's 
service personnel records, his DD Form 214 and the 
appellant's VA Form 9 filing received in October 1999 to the 
federal agency responsible for assessing the veteran's 
probable benzene exposure in service.  The agency should be 
specifically requested to address the appellant's contentions 
that the veteran used to benzene to degrease aircraft parts 
and wash aircraft, and provide an opinion as to whether it is 
least as likely as not that the veteran was exposed to 
benzene in service.

On remand, the RO should conduct any further development 
warranted under VCAA and the recently enacted implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Upon completion of all development, the RO 
should reconsider the issue of whether new and material 
evidence has been presented to reopen a previously denied 
claim for service connection for the cause of the veteran's 
death.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel records, to include his 
DD Form 1141 (if any), and associate 
those records with the claims folder.

2.  The RO should forward copies of the 
veteran's service personnel records, his 
DD Form 1141 (if any), his DD Form 214, 
his VA Form 21-4138 filing received in 
May 1994, the June 1999 statement from 
Mr. [redacted] and the appellant's VA Form 
21-4138 filing received in November 1998 
to the federal agency responsible for 
assessing his probable occupational 
radiation dose exposure.  The agency 
should be requested to specifically 
address the appellant's assertions that 
the veteran was fitted with a film badge, 
and provide an estimate as to the 
veteran's probable radiation dose while 
serving as a ground nuclear ordnance 
technician for 5 years and 11 months.

3.  The RO should forward copies of the 
veteran's service personnel records, his 
DD Form 214 and the appellant's VA Form 9 
filing received in October 1999 to the 
United States Department of the Navy and 
request a report concerning the 
likelihood of the veteran's exposure to 
cleaning solvents containing benzene and 
other toxic chemicals during his service.  
The Department of the Navy should also 
furnish, if available, copies of any 
occupational health studies, manuals, 
reports or other materials which document 
the types of solvents and other chemicals 
which were used to clean aircraft during 
the period of time in question, and any 
identified long term medical residuals of 
human exposure to such solvents and 
chemicals.  The reports and other 
materials should be associated with the 
veteran's claims folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

5.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been presented to reopen the 
previously denied claim for service 
connection for the cause of the veteran's 
death.  If the determination made remains 
unfavorable, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




